UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 1, 2014 WESTPORT FUTURES FUND L.P. (Exact name of registrant as specified in its charter) New York 0-24111 13-3939393 (State or other (Commission File(IRS Employer jurisdiction ofNumber) Identification No.) incorporation) c/o Ceres Managed Futures LLC 522 Fifth Avenue - 14th Floor New York, NY 10036 (Address and Zip Code of principal executive offices) Registrant's telephone number, including area code: (855)672-4468 Not Applicable (Former name or former address, if changed since last report) Checktheappropriateboxbelowif theForm8-Kfilingisintendedto simultaneouslysatisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02UNREGISTERED SALES OF EQUITY SECURITIES. On February 1, 2014,the registrant issued291.0610 units of limitedpartnership interest("Units") in exchange for $284,000 in a transactionthat was notregistered under the Securities Act.The Units were issued in reliance upon applicableexemptions from registrationunder Section 4(2) of the Act and Section 506 of Regulation D promulgated thereunder. SIGNATURES Pursuant to therequirementsof the SecuritiesExchange Act of 1934, the registranthas dulycausedthisreportto besignedon itsbehalf by the undersigned hereunto duly authorized. WESTPORT FUTURES FUND L.P. By: Ceres Managed Futures LLC General Partner By /s/ Alper Daglioglu Alper Daglioglu President Date: February 5, 2014
